 Case: 5:19-cv-00495-DLB Doc #: 20 Filed: 04/15/21 Page: 1 of 1 - Page ID#: 471




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                   AT LEXINGTON

CIVIL ACTION NO. 19-495-DLB

URIKA BERRY                                                                PLAINTIFF


v.                                       JUDGMENT


COMMISSIONER OF SOCIAL SECURITY, et al.                                DEFENDANTS

                                       *** *** *** ***

       Pursuant to the Memorandum Opinion and Order entered today, and the Court

begin otherwise sufficiently advised,

       IT IS ORDERED and ADJUDGED as follows:

       (1)     Judgment is hereby ENTERED in Defendants’ favor and Plaintiff’s claims

are hereby DISMISSED;

       (2)     This matter is hereby STRICKEN from the Court’s active docket; and

       (3)     This is a FINAL and APPEALABLE Order.

       This 15th day of April, 2021.




J:\DATA\SocialSecurity\Orders\Lexington\19-495 Judgment.docx
